Exhibit 10.41
FORM OF RESTRICTED STOCK AGREEMENT
PURSUANT TO THOMAS & BETTS CORPORATION 2008 STOCK INCENTIVE
PLAN
     This Restricted Stock Agreement (hereinafter “Agreement”) is made as of the
<<day>> day of <<month>>, <<year>> (the “Grant Date”), by and between THOMAS &
BETTS CORPORATION (hereinafter “Corporation”), a Tennessee corporation, and
<<First_Name>><<Name>>, a nonemployee director of the Corporation (hereinafter
“Nonemployee Director”).
     WHEREAS, the Corporation has adopted with the approval of its stockholders
the Thomas & Betts Corporation 2008 Stock Incentive Plan, as attached to the
2008 Proxy Statement, and as amended from time to time thereafter (the “Plan”);
and
     WHEREAS, the Committee under the Plan has awarded Restricted Stock to the
Nonemployee Director;
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Corporation and the
Nonemployee Director, intending to be legally bound, hereby agree as follows:
     1. Grant of Restricted Stock. Subject to the terms and conditions
hereinafter set forth, the Corporation hereby grants to Nonemployee Director a
total of <<Grant>> shares of Restricted Stock. The shares of Restricted Stock
awarded pursuant to this Agreement are (a) evidenced by a certificate or
certificates registered in Nonemployee Director’s name, or (b) recorded in
book-entry with the Corporation’s share transfer agent in the name of the
Nonemployee Director.
     2. Terms and Conditions. The terms and conditions of the Plan are
incorporated by reference herein, and to the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, the term or provision of the Plan shall control. Capitalized terms not
defined in this Agreement shall have the meaning given such terms in the Plan.
     3. Restriction on Transfer. Except as otherwise provided pursuant to or in
accordance with the terms and provisions of this Agreement or the Plan, the
shares of Restricted Stock shall not be sold, exchanged, assigned, transferred
or permitted to be transferred voluntarily, involuntarily, or by operation of
law, delivered, encumbered, discounted, pledged, hypothecated, or otherwise
disposed of for one year, commencing on the Grant Date (“Restricted Period”).
     During the Restricted Period, certificates evidencing the Restricted Stock
shall bear (or, if book-entry is made, the transfer agent’s records shall
reflect) the following legend:

 



--------------------------------------------------------------------------------



 



“These shares have been issued pursuant to the Thomas & Betts Corporation
(“Corporation”) 2008 Stock Incentive Plan (“Plan”) and are subject to forfeiture
to the Corporation in accordance with the terms of the Plan and an Agreement
between the Corporation and the person in whose name the certificate is
registered. These shares may not be sold, pledged, exchanged, transferred,
hypothecated or otherwise disposed of except in accordance with the terms of
said Plan and said Agreement.”
     The restrictions set forth in this Paragraph 3 shall lapse on the business
day immediately following the last day of the Restriction Period if the
Nonemployee Director continues to serve as a nonemployee director of the
Corporation during the entire Restriction Period. If, before the Nonemployee
Director’s Termination of Service and before the end of the Restriction Period,
(a) the Nonemployee Director dies, (b) there is a Change in Control, or (c) the
Committee, in its sole discretion, determines that the Nonemployee Director has
incurred a permanent disability, the restrictions set forth in this Paragraph 3
shall lapse on the date of such death, Change in Control or determination (as
applicable). Such restrictions shall lapse on the date of the Nonemployee
Director’s Termination of Service as a result of failure to be renominated after
attainment of age 72, in accordance with the Corporation’s Corporate Governance
Guidelines.
     4. Deposit of Restricted Stock. In order to induce the Corporation to issue
to the Nonemployee Director the Restricted Stock, the Nonemployee Director
consents to the deposit with the Secretary of the Corporation or such other
person designated by the Committee, the certificates evidencing the Restricted
Stock (if certificated), and shall provide stock powers or other instruments of
transfer required by the Corporation or its counsel appropriately endorsed in
blank by him. Such deposits shall remain in effect until the time the Restricted
Stock is forfeited under and pursuant to the terms and provisions of Paragraph 5
or until said Restricted Stock shall be released from restrictions under the
Plan and the Agreement.
     The Nonemployee Director consents to the appointment of the Secretary of
the Corporation, in his official capacity, and his successors in office, or any
other person that may be appointed by the Committee under the Plan as Escrow
Agent for said shares during the Restricted Period. If during the Restricted
Period, the Nonemployee Director’s Termination of Service occurs, and the
Restricted Stock is forfeited in accordance with Paragraph 5, the Nonemployee
Director authorizes the Escrow Agent to cause such certificate or certificates
(or book entry) to be canceled on the stock record books of the Corporation. The
Nonemployee Director agrees that the Escrow Agent is acting merely as a
depository and shall have no liability hereunder except as a depository to
retain the Restricted Stock and to dispose of them in accordance with the terms
of this Agreement and the Plan. If the Escrow Agent is notified of any adverse
claim or demand by any person, he is hereby authorized to hold such certificates
until the dispute shall have been settled by the parties and notice submitted to
him in writing by all persons so interested, or until the rights of the parties
have been finally adjudicated in a court of competent jurisdiction. So long as
the Restricted Stock is held in escrow, the Nonemployee Director shall be
entitled to all the rights of a stockholder with respect thereto except as may
be limited by the terms of the Plan and this Agreement.
     5. Forfeiture of Restricted Stock. If the Nonemployee Director incurs a
Termination of Service for any reason other than (a) failure to be renominated
after attainment of age 72, in accordance with the Corporation’s Corporate
Governance Guidelines, or (b) death or permanent disability (as determined by
the Committee in its sole discretion) before the shares of Restricted Stock have
been released from the restrictions on transfer as set forth in Paragraph 3,
such

- 2 -



--------------------------------------------------------------------------------



 



Restricted Stock shall be forfeited to the Corporation on the date of such
Termination of Service unless the Committee shall determine that such forfeiture
would not be in the best interests of the Corporation.
     6. Section 83(b) Election. The Nonemployee Director has reviewed with the
Nonemployee Director’s tax advisors the tax consequences of this Restricted
Stock grant, including the consequences of filing an election under Section
83(b) of the Internal Revenue Code to be taxed on the grant at the Grant Date
(rather than when the shares are released from the restrictions on transfer).
The Nonemployee Director acknowledges that it is the Nonemployee Director’s sole
responsibility, and not the Corporation’s, to file any election under Section
83(b) with the IRS no later than ten days after the Grant Date. The Nonemployee
Director shall provide a copy of any such election to the Corporation within the
10-day period.
     7. Delivery of Stock and Documents. In the event any shares of Restricted
Stock are forfeited to the Corporation, pursuant to the Plan or this Agreement,
the Nonemployee Director shall, to the extent not already deposited with the
Escrow Agent, deliver to the Escrow Agent the following: the certificate or
certificates representing the Restricted Stock (if certificated) duly endorsed
for transfer and bearing whatever documentary stamps, if any, are necessary, and
such assignments, certificates of authority, tax releases, consents to transfer,
instruments, and evidences of title of the Nonemployee Director and of his
compliance with this Agreement as may be reasonably required by the Corporation
or by its counsel.
     8. Stock Distributions. Any shares of Common Stock or other securities of
the Corporation received by the Nonemployee Director as a stock dividend, or in
connection with a stock split or combination, share exchange, or other
recapitalization which are derived directly or indirectly from shares of
Restricted Stock shall have the same status, be subject to the same
restrictions, and shall bear the same legend (or book-entry record) as the
shares of Restricted Stock and, if certificated, shall be delivered to the
Escrow Agent to be held under the same terms and conditions as the Restricted
Stock.
     9. Non-Alienation. No Restricted Stock shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to the debts, contracts, liabilities or torts of the person entitled to such
benefit.
     10. Rights of Stockholder. Subject to the terms and provisions of the
Tennessee Business Corporation Act and of this Agreement, the Nonemployee
Director shall have all the rights of a stockholder of the Corporation with
respect to the Restricted Stock, including the right to vote the Restricted
Stock and to receive all dividends or other distributions paid or made with
respect thereto.
     11. Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Nonemployee Director and
his executors or administrators, heirs, and personal and legal representatives.
     12. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Tennessee (without regard to principles
of conflicts of laws), except to the extent such laws are preempted by federal
law.

- 3 -



--------------------------------------------------------------------------------



 



     13. Modifications. No change or modification of this Agreement shall be
valid unless it is written (or electronic) and, except as otherwise provided in
the Plan, signed by the parties hereto.
     14. Entire Agreement. This Agreement, together with the Plan, sets forth
all of the promises, agreements, conditions, understandings, warranties, and
representations between the parties hereto with respect to the shares of
Restricted Stock, and there are no promises, agreements, conditions,
understandings, warranties, or representations, oral or written, express or
implied, between them with respect to the shares of Restricted Stock other than
as set forth herein or therein.
     15. Genders. The use of any gender herein shall be deemed to include the
other gender and the use of the singular herein shall be deemed to include the
plural and vice versa, wherever appropriate.
     16. Notices. Any and all notices required herein shall be addressed: (i) if
to the Corporation, to the principal executive office of the Corporation; and
(ii) if to the Nonemployee Director, to his address as reflected in the stock
records of the Corporation.
     17. Specific Performance. The parties hereto agree that the shares of
Restricted Stock are unique, that the Nonemployee Director’s failure to perform
the obligations provided by this Agreement will result in irreparable damage to
the Corporation, and that specific performance of the Nonemployee Director’s
obligations may be obtained by a suit in equity.
     18. Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any particular provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
the invalid or unenforceable provisions were omitted.
     IN WITNESS WHEREOF, the Corporation and the Nonemployee Director have
executed this Agreement.

             
ATTEST:
      THOMAS & BETTS CORPORATION    
 
           
 
 
Vice President-General Counsel and Secretary
      By: 
 
President and Chief Executive Officer
   
 
           
 
      Date:                                     , 20         
 
           
WITNESS:
      NONEMPLOYEE DIRECTOR:    
 
           
 
     
 
<<First Name>><<Name>>    
 
           
 
      Date:                                     , 20         

- 4 -